Opinion issued August 27, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00243-CV



LARYAN LEWIS,  Appellant

V.

JOHN DELMAS SMITH,  Appellee



On Appeal from the 312th District Court
Harris County, Texas
Trial Court Cause No. 2005-79574



MEMORANDUM OPINION	Appellant has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant Laryan Lewis did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal
of case).
	Appellant Laryan Lewis has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal for failure to file a brief, appellant did not adequately respond. 
See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees and for failing to file
a timely brief.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.